UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4429 Dreyfus U.S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Long Term Fund March 31, 2010 (Unaudited) Principal Bonds and Notes99.6% Amount ($) Value ($) U.S. Treasury Bonds: 4.25%, 5/15/39 3,765,000 a 4.38%, 11/15/39 4.50%, 2/15/36 4,260,000 a 4.50%, 8/15/39 4.75%, 2/15/37 5.25%, 2/15/29 8,845,000 a,b 5.50%, 8/15/28 6.00%, 2/15/26 745,000 a 6.25%, 8/15/23 6.38%, 8/15/27 1,615,000 a 7.63%, 11/15/22 8.00%, 11/15/21 8.75%, 5/15/20 320,000 a 8.75%, 8/15/20 Total Bonds and Notes (cost $68,827,156) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2011 @3.61 1,645,000 c U.S. Treasury 10 Year Notes, May 2010 @118.00 3,500,000 c Total Options (cost $49,942) Principal Short-Term Investments.8% Amount ($) Value ($) U.S. Treasury Bills 0.05%, 4/22/10 (cost $528,985) 529,000 b Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $73,000) 73,000 d Investment of Cash Collateral for Securities Loaned14.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,486,690) 9,486,690 d Total Investments (cost $78,965,773) 114.9% Liabilities, Less Cash and Receivables (14.9%) Net Assets 100.0% a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $9,162,040 and the total market value of the collateral held by the fund is $9,486,690. b Held by a broker as collateral for open financial futures positions. c Non-income producing security. d Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $78,965,773. Net unrealized depreciation on investments was $3,296,480 of which $203,802 related to appreciated investment securities and $3,500,282 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Short U.S. Treasury 30 Year Bonds 3 (348,375) June 2010 Financial Futures Long U.S. Treasury Ultra 30 Year Bonds 13 1,559,594 June 2010 STATEMENT OF OPTIONS WRITTEN March 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,050,000 a (47,488) 10-Year USD LIBOR-BBA, December 2012 @ 4.61 1,200,000 a (47,357) U.S. Treasury 10 Year Notes, May 2010 @118.00 7,000,000 a (12,032) Put Options 2-Year USD LIBOR-BBA, April 2010 @ 2.25 6,695,000 a - 10-Year USD LIBOR-BBA, February 2011 @ 5.36 1,645,000 a (11,938) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,050,000 a (63,552) 10-Year USD LIBOR-BBA, December 2012 @ 4.61 1,200,000 a (81,077) (Premiums received $360,549) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 65,981,762 - Mutual Funds 9,559,690 - - Other Financial Instruments:++ Futures 4,219 - - Options 12,578 18,158 - Liabilities ($) Other Financial Instruments:++ Futures (38,188) - - Options (12,032) (251,412) - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and options transactions, are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund writes (sells) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option.
